Appeal by an employer and carrier from a decision and award of the Workmen’s -Compensation Board for total disability caused by occupational silicosis. For 20 years prior to his cessation of employment in 1960 because of disablement, claimant, a bricklayer, worked in the plant of the employer; his duties entailed the repairing and rebuilding of below floor level furnaces constructed of refractory bricks in which carbon electrodes packed in a mixture of river sand and powdered coke, conceded to have contained siliceous materials, were cured or hardened by the application of heat for a period of 35 days, at the conclusion of which the electrodes *937and packing materials were removed and the repaimg and rebuilding begun. In essence the board found that claimant was subjected to an injurious exposure to silica in his employment which caused him to contract the disease and that the silicotic condition in causally related combination with bronchitis and pulmonary emphysema produced a total disability due to his employment. These findings have substantial support in the evidence and an award thus grounded is consonant with the decisional law. (Matter of Ciesliewicz v. Dunkirk Radiator Corp., 17 A D 2d 877; Matter of Majka v. Dunkirk Radiator Corp., 20 A D 2d 743.) Decision affirmed, with one bill of costs to respondents-filing briefs. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.